Citation Nr: 0201832	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  94-36 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from October 1940 to May 1946 
followed by an unverified period of service, that reportedly 
ended in 1975, in the Reserves.

In May 1946 and again in December 1967, a VA regional office 
denied service connection for low back disability.  This case 
comes to the Board of Veterans' Appeals (Board) from a March 
1994 decision by the New York, New York, Regional Office (RO) 
that determined that new and material evidence had not been 
submitted to warrant reopening the claim.


FINDINGS OF FACT

1.  May 1946 and December 1967 RO decisions denied service 
connection for low back disability.  The veteran was notified 
of those decisions and advised of his right to appeal, but he 
did not appeal either decision and they became final.

2.  Evidence received since the December 1967 RO decision has 
not been previously considered by VA adjudicators, is neither 
duplicative nor cumulative of evidence that has been 
previously considered, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The unrefuted opinions of the veteran's private 
physicians is that his current low back disorder is of 
service origin.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1967 RO decision is 
new and material, and the claim for service connection for a 
low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2001).  

2.  The veteran's current low back disorder is of service 
origin.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claimed service connection for a back disorder in 
March 1946, but no evidence was received and the claim was 
denied in May 1946. 

The veteran's service medical records (SMRs) did not reflect 
treatment of a back disorder.  However, he gave history, at 
his February 1946 separation examination, of a 1941 motor 
vehicle accident that did not result in hospitalization, and 
also reported back strain in 1943.  He said X-rays had been 
negative, but he had been occasionally symptomatic since.  He 
said he had had outpatient treatment but, again, neither 
injuries nor treatment were reflected in service medical 
records.  On examination, there was no tenderness over the 
spine, no spasm of paraspinal muscles, and no limitation of 
motion, but there was some pain on extension.  

In an October 1967 statement, he again claimed service 
connection for a back disorder.  He reported back injuries 
due to a motor vehicle accident during maneuvers in Louisiana 
in 1941, due to lifting during maneuvers in Oregon in 1943, 
and due to an aircraft mishap in the Admiralty Islands in 
1946.  

Additional SMRs were obtained pertaining to his service in 
the reserves and include a report of an October 1954 routine 
examination for the Reserves.  In the medical history 
section, the veteran reported that his low back became 
slightly symptomatic with prolonged standing or walking, but 
that it had never been incapacitating.  Reportedly, a 1942 X-
ray had been negative and he had treated himself with heat 
and sodium salicylate.  His spine was normal by clinical 
evaluation. 

On a September 1958 examination for the Reserves, the 
veteran's spine was normal by clinical evaluation but he had 
an occasional low back ache that was not disqualifying.

In a December 1967 letter, the RO advised the veteran that 
residuals of inservice injuries were not noted on the report 
of his separation examination and, unless evidence was 
received that showed current residuals that existed since 
service, further action would not be taken on the claim.  The 
veteran did not respond to the letter.

Since the 1967 RO letter, the veteran submitted a letter from 
C.H. Stears, DO, addressed To Whom It May Concern and dated 
in June 1952.  Dr. Stears said that the veteran complained of 
"irritation and lameness" and came to him for treatments of 
the low back on September 2, 4, 6, 9, 12, 14, 18, and 21, 
1948.

In a June 1994 letter, Munir Jabbur, MD, reported that he 
first saw the veteran in April 1971 for complaints of chronic 
back pain that dated to a 1941 motor vehicle accident.  Based 
on X-rays, the impression was chronic lumbosacral strain with 
some osteoarthritis.

In a February 1977 examination report, Dr. Kelleher indicated 
that the examination was conducted after a January "urgent 
initial office visit."  A record of that visit is not in the 
file, but the examination report suggests that the initial 
visit did not relate to a back disorder.  At the examination, 
the veteran reported that he was injured in a motor vehicle 
accident in service, and that he wore a back brace for 
several weeks before residuals of the injury subsided.  X-
rays revealed only minimal lipping of the anterior aspect of 
the thoracic vertebral bodies.  

Records from Dr. Kelleher show that the veteran was seen in 
June 1978, July 1980, December 1982, November and December 
1983, and June and September 1984.  On each of these visits, 
the veteran gave a history, or a current complaint, of back 
pain.  

November 1985 VA X-rays showed narrowing of disc spaces at 
L2-3 and L5-S1 and anterior osteophyte formation throughout 
the lumbar spine.  The impression of the radiologist was 
osteoarthritis of the lumbar spine.  This is the earliest 
evidence of a back disorder found in VA treatment records.

In a June 1986 VA treatment record, the veteran complained of 
chronic back problems since the 1940's but said he felt 
"pretty good" currently.  He said that, when he did have 
pain, it was in the low back and not in the lower 
extremities.  He also denied paresthesias and numbness in the 
lower extremities.  The spine was nontender and range of 
motion was normal.  The examiner noted the degenerative 
changes shown in the 1985 X-rays.

In an April 1989 treatment record from Dr. Kelleher, the 
veteran reported that he was "laid up" with back pain, 
apparently related to yard work, a few weeks earlier.  The 
diagnoses included osteoarthritis of the spine. 

In a July 1990 VA treatment record, the veteran complained of 
back pain occasionally so severe that he was unable to get 
out of bed.  In addition, pain increased with prolonged 
standing or walking and with yard work.  X-rays showed 
moderate narrowing of the disc space at L2-3, severe 
narrowing at L5-S1 with vacuum phenomenon of the disc, and 
anterior osteophyte formation throughout the lumbar spine.  
The posterior elements of the vertebrae were intact, without 
evidence of "spondylosis" or spondylolisthesis, but there was 
evidence of mild degenerative changes of the articular facets 
from L4 through S1.  The impression of the radiologist was 
degenerative disc disease at L2-3 and L5-S1 and mild-to-
moderate generalized "spondylosis" of the lumbar spine, with 
mild progression of all findings from the 1985 radiologic 
study.

A June 1991 VA treatment record noted increased belt-line 
back pain that radiated to the legs, but there was no motor 
or sensory deficit in the lower extremities and no history of 
same.  There was no paravertebral muscle spasm, but range of 
motion of the lumbar spine was decreased.  X-rays showed 
marked degenerative joint disease at L5-S1.

July 1991 VA computerized tomography showed central disc 
herniation at L3-4.  

In a March 1993 letter to Dr. Kelleher, James O'Brien, MD, of 
Albany-Troy Neurosurgical Associates, reported that he had 
examined the veteran, and reviewed records, in connection 
with the veteran's complaint of occasional pain in the low 
back and left lower extremity.  The examiner reviewed the 
1991 VA computerized tomography and noted a facet change at 
L4-5 on the left which, he felt, could explain the occasional 
pain in the left lower extremity.  He noted some disc bulging 
at L3-4.  He recommended there be no further treatment unless 
leg pain and a neurologic deficit became manifest.  

April 1993 pelvic X-rays at St. Peter's Hospital showed no 
significant osteoarthritis of the sacroiliac joints, but 
there was mild degenerative joint disease of the left hip.

In an April 1993 letter to the RO, the veteran reported that 
his back was injured in a military motor vehicle accident 
that occurred during maneuvers in Louisiana in 1941, in an 
aircraft landing mishap in 1942, and in diving for cover from 
incoming mortar rounds in the Solomon Islands in 1944.  In 
addition, he listed seven doctors who had treated him since 
1946, and indicated that all but three, Doctors Reese, 
Shaepe, and Kelleher, had died.  In an August 1993 letter, he 
indicated that Dr. Reese had indicated that that physicians 
records had most likely been destroyed and that Dr. Shaepe 
could not be located.

In his June 1994 letter, Dr. Jabbur, noted that he first saw 
the veteran in April 1971, at which time the veteran 
complained of having had chronic back pain since 1941, but 
did not indicate he had seen him since.  He opined that, in 
view of the history the veteran gave of a motor vehicle 
accident in 1941, and assuming no major accidents or 
incidents between 1941 and 1971, and in view of diagnostic 
studies conducted in 1985, 1990, and 1991, the veteran's 
current back problems were causally related to the 1941 motor 
vehicle accident.

In an October 1994 letter addressed To Whom It May Concern, 
Dr. Kelleher said that, during his first visit in January 
1977, the veteran reported two separate injuries in service:  
a motor vehicle accident and an airplane crash.  The doctor 
opined that those two accidents caused the veteran's current 
osteoarthritis of the spine.

In his October 1994 Substantive Appeal, VA Form 9, the 
veteran described back injuries he sustained in service and 
cogently stated his arguments.  He said his first back injury 
occurred in Anniston, Alabama, in 1941 when he and his wife, 
on their way to Fort McClellan in their personal vehicle, 
were side-swiped by another car.  His second back injury was 
sustained in 1943 at Camp Stoneman, California.  There he was 
climbing a rope on an obstacle course when the rope broke.  A 
third back injury occurred in the Solomon Islands in June 
1944 when he dove for cover during a mortar attack.  He said 
that, when he first claimed service connection in 1946, he 
did not want to appear disabled so as to preclude Reserve 
service.  (He said he had more than 39 years of active and 
Reserve service.)

The veteran contended that he had identified the doctors who 
treated him for back pain since service (though five of them 
are dead or otherwise not available) and, thus, he had shown 
continuity.  He recognized that osteoarthritis is part of the 
aging process, but contended that his doctors told him it is 
worsened by injury.  Finally, he argued the significance of 
the opinion from Dr. Kelleher.

In a June 2001 letter, the RO advised the veteran that 
records of deceased physicians could be obtained through the 
New York State Department of Health, gave him the address for 
that office if he chose to seek the records himself, and 
enclosed release-of-information forms for his signature.  
However, the veteran failed to respond.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred therein.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, a December 1967 letter advised the veteran that 
residuals of inservice back injuries were not noted on his 
separation examination and, unless evidence was received 
showing such residuals since separation from service, the 
claim could not be reopened.  The letter also advised him of 
his right to appeal.  38 U.S.C.A. § 5104; 38 C.F.R. 
§ 3.103(f).  He did not appeal the decision within one year 
of notification thereof, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302, 20.1103.  Final VA decisions 
are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen the claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  "New and material evidence" is evidence not 
previously considered by VA adjudicators, that is neither 
cumulative nor redundant, that bears directly and 
substantially upon the specific matter under consideration, 
and that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

Subsequent to the Hodge decision, the Court announced a 
three-step process for reviewing applications to reopen 
claims previously and finally denied.  First, VA adjudicators 
were to determine whether new and material evidence, as 
defined by 38 C.F.R. § 3.156(a), had been presented; second, 
if new and material evidence had been presented, adjudicators 
were to determine whether, based upon all the evidence and 
presuming its credibility, the claim was well grounded; and 
third, if the claim was well grounded and the duty to assist 
had been fulfilled, adjudicators were to evaluate the merits 
of the claim.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000).

However, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VCAA 
eliminates the requirement for a well-grounded claim.  
38 U.S.C.A. § 5107(a).  It also identifies and describes 
duties on the part of VA to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence.  38 U.S.C.A. §§ 5103, 5103A.  All claims filed 
on or after November 9, 2000, or filed before the date of 
enactment and not final as of that date, are subject to VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

As indicated above, VCAA eliminated the second step of the 
Elkins review, the well-grounded requirement, so the 
application to reopen the claim depends only on whether, 
since December 1967, new and material evidence has been 
received upon which to do so.

In December 1967, there was no medical evidence that the 
veteran had a current back disorder.  Since 1967, the RO has 
received evidence indicating that he has one, but the 
earliest diagnosis of a back disorder was chronic lumbosacral 
strain with some osteoarthritis, a diagnosis made by Dr. 
Jabbur in 1971, twenty-five years after the veteran's 
separation from service.  The evidence indicates that 
degenerative joint and disc disease of the lumbar spine 
progressed slowly over the years.  The veteran acknowledges 
that osteoarthritis is part of the normal aging process, but 
he contends that his had its origins in injuries he sustained 
in military service more than fifty years ago.

The query then turns to the matter of an etiologic link 
between the veteran's current back disorder and injuries he 
sustained in service.  The requisite link between current 
disability and injury or disease incurred or aggravated in 
service may be established, in the absence of medical 
evidence that does so, by evidence that symptoms noted in 
service continued from then to the present, and medical 
evidence that links those symptoms to injuries in service and 
to a current disability.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In the December 1967 
letter, the RO asked the veteran for records showing 
treatment since service, but he did not respond.

However, the rule calls for evidence of continuity of 
symptomatology, not continuity of treatment.  Id.  The 
veteran is competent to provide evidence regarding symptoms, 
and he contends that he has experienced low back pain since 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (lay 
evidence is competent to establish symptoms of injury or 
illness).  The query then turns to medical evidence that 
links symptoms to service and to current disability.

In June and October 1994 letters, Drs. Jabbur and Kelleher, 
respectively, opined that the veteran's current back disorder 
was etiologically linked to injuries he sustained in service.  
The opinions of these doctors may satisfy the requirement for 
an etiologic link between events in service and current 
disability.  Cuevas, Rabideau, supra.  On the other hand, 
they satisfy the requirement for medical evidence linking 
continued symptomatology to injuries in service and to 
current disability.  Savage, supra.  However, the evidence 
from the doctors seems tentative, at best.  Their opinions 
were fraught with assumptions, and they couched their 
opinions in the most tenuous language.  It appears that they 
did not examine the veteran's service medical records, and it 
is not clear that, had they done so, and found that none of 
the injuries he reported were serious enough to warrant 
treatment, their opinions would have been the same.  In 
addition, the histories the veteran has given of injuries has 
varied (e.g., a military motor vehicle accident while on 
maneuvers in Louisiana versus a civilian motor vehicle 
accident at Fort McClellan, Alabama, to note just two 
discrepancies) and it is not clear that the doctors would 
have had the same opinions had they known about the 
historical discrepancies.

In any event, under the present state of the record, the 
evidence received since December 1967 has not been previously 
considered by VA adjudicators, is neither cumulative nor 
redundant of evidence that has been considered, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened.  

Upon reopening, it must first be ensured that the duty to 
assist has been met, to include complying with the VCAA.  
However, in view of the favorable outcome herein, any failure 
to comply with the requirements of the VCAA, nonprejudicial.  

While the veteran has not always consistently reported the 
dates and places of any inservice low back injury, the fact 
remains that he had low back symptoms during active service 
and a number of years later (in fact more than a decade 
later) when he was in the military reserves.  The records 
from his service in the reserves suggest that the symptoms 
were due to an inservice injury.  Moreover, he has reported 
having continuously had low back symptoms since the initial 
injury(ies) during active duty and the only competent medical 
opinions on file are to the effect that his current low back 
disability is of service origin.  Inasmuch as these medical 
opinions are unrefuted, it is the judgment of the Board, with 
the favorable resolution of doubt in the veteran's favor, 
that service connection for a low back disorder is warranted.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder and, 
upon de novo adjudication service connection for a low back 
disorder is granted.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

